DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
A telephone call was made to Applicant Representative, Roger Wylie on 05/25/22 to request an oral election to the above restriction requirement, but did not result in an election being made.  

Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-6, drawn to a process of a transposed convolution operation in a neural network.  Invention I is classified in G06F17/153.
Group II. Claims 7-17, drawn to a non-transitory computer readable medium apparatus of a transposed convolutional neural operation.    Invention II is classified in G06F17/153.
Group III. Claims 18-20, drawn to an apparatus of a transposed convolution operation.  Invention III is classified in G06F17/153.

The inventions of Group I and Group II, and the inventions of Group I and Group III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed in Group I claims 1-6 can be practiced by another materially different apparatus with respect to Group II claims 7-17, and the processs as claimed in Group I claims 1-6 can be practiced by another materially different apparatus with respect to Group III claims 18-20.  
With respect to the process  as in Group I claims 1-6 as compared to the apparatus of Group II claims 7-17, the apparatus of claims 7-17 can be used to practice another materially different process that includes extracting, from instructions, information indicating a first subset of input data elements to be obtained from memory, and controlling a systolic array to perform first computations.
With respect to the process  as in Group I claims 1-6 as compared to the apparatus of Group III claims 18-20, the apparatus of claims 18-20 can be used to practice another materially different process that includes generating a computation instruction for each weight data element of the weight data array to include third information indicative of the destination address and the subset of input data elements.

Inventions of Group II and Group III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed in Group III claims 18-20 have a materially different design, mode of operation, function or effect. Group III claims 18-20 include generation of a computation instruction for each weight data element of the weight data array.  Group II claims 7-17 do not include generation of a computation instruction. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  The generation of the computation instruction is a limitation of Group III claims 18-20 that does not overlap with Group II claims 7-17.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Different text strings would be used to search group I and group II and group III as follows:
Group I: “((stream$3 NEAR7 (input NEAR3 element)) SAME (systolic ADJ array)) AND (transpos$3 NEAR2 (convolution convolve$3) AND ((180-degree (180 ADJ degree) (one ADJ hundred NEAR2 eighty NEAR2 degree) ) NEAR3 rotat$3) AND load$3 AND memory AND weight)”
Group II: “((extract NEAR3 instruction$1) AND information AND (control control$3 SAME (systolic ADJ array)) AND (transpos$3 NEAR2 (convolution convolve$3) AND rotat$3 AND load$3 AND memory AND stride AND weight)”
Group III: “((generat$3 NEAR3 instruction) AND ((map mapp$3) NEAR3 coordinates) SAME (180-degree (180 ADJ degree) (one ADJ hundred NEAR2 eighty NEAR2 degree) ) NEAR3 rotat$3) AND ((sum summing summation) NEAR2 buffer) AND (destination NEAR2 address$2) AND projection AND stride AND weight)

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.The inventions are independent or distinct, each from the other because:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182